ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_01_EN.txt. 39

INDIVIDUAL OPINION BY JUDGE ALVAREZ,
[Translation.]}

I am in agreement with the Judgment delivered by the Court,
but I feel that it is desirable to give prominence to certain consider-
ations of a legal character in support of that Judgment.

I.

The cataclysm through which we have just passed opens a new
era in the history of civilization ; it is of greater importance than
all those that preceded it : more important than that of the Renais-
sance, than that of the French Revolution of 1789 or than that
which followed the first World War ; that is due to the profound
changes which have taken place in every sphere of human activity,
and above all in international affairs and in international law.

It is therefore necessary to consider what is the present state of
that law. We must examine it in connexion with the questions
raised by the dispute submitted to the Court. That does not
mean that this Court should pronounce on all the legal issues
which those questions connote; but it seems desirable that one
of the judges, at least, should examine them, and that is the task
I have set myself in this individual opinion.

Il.

Among the different legal issues relating to the present dis-
pute, I shall concern myself with the following seven:

A.—The law which the Court has to apply.

B.—The importance of politics, of force and of public opinion
in regard to the exercise of the rights of States.

C.—The sovereignty of States. The new conception of that
sovereignty.

D.—The responsibility of States. The different aspects of that
responsibility presented in the dispute before the Court.

E.—The passage of merchant ships and warships of one State
through the territorial waters of another State, and also
through straits. Present position of this question.

F.—Intervention, acts of force, violations of sovereignty.

G.—Misuse of right.

All of the above are either old subjects presented under new
aspects, or entirely new subjects. They all belong to what has
been termed the new international law.

39
INDIVIDUAL OPINION BY JUDGE ALVAREZ 40

I will now examine these different points on broad lines, but
without indicating their respective application.to the present
dispute, for that has been adequately dealt with in the Judgment.

IIT.

In the individual opinion which I appended to the Advisory
Opinion delivered by the International Court of Justice on May
28th, 1948, I pointed out that, in consequence of profound changes
that had taken place in international relations, a new interna-
tional law had arisen; it is founded on social interdependence.
In that opinion I described the characteristics of this new law.
Briefly, it is the realization of social justice. It-is entirely different
from the old law, which was strictly juridical; it approaches
nearer to the notion of equity, without however being merged in it.
This new international law is not a lex ferenda, as is often believed;
it has a real existence and it has essential and actual foundations—
for instance, in the new régime of social interdependence which
is coming into being, in the Charter of the United Nations and in
other spheres which need not be enumerated. It often comes
into collision with the old international law.

What is the law that the Court should apply ? Is it that which
existed until the cataclysm of 1939? Or must the Court remodel
that law, bring it—so to speak——-up to date and into harmony with
the new conditions of social and international relations? (New
international law.)

It is generally believed that the function of the Court is simply
to apply the existing international law, without considering whether
or not it corresponds to these new conditions, and that if the Court
were to remodel the law it would be really assuming the task of a
legislator.

But the present Court has a new mission which was not conferred
—at least not expressly—on the Court which preceded it. For the
Charter of the United Nations has instructed the General Assembly
in Article 13 to “encourage the progressive development of inter-
national law and its codification”. And, with a view to obtaining
these results, the Assembly in its Resolution 171 of 1947 expressed
the desire that the International Court of Justice should develop
this law, in other words should bring it up to date.

The Court has thus, at the present moment, three functions :

(a) the former function, which consisted in elucidating the
existing law, and in defining and confirming it ;

(b) that of modifying, in conformity with the existing conditions
of international relations, provisions which, though in force, have
become out of date ;

(c) that of creating and formulating new precepts, both for old
problems where no rules exist and also for new problems.

40
INDIVIDUAL OPINION BY JUDGE ALVAREZ AI

The two latter functions of the Court have their origin in the
fact that international life is in a state of constant evolution, and
that international law must always be a reflection of that life. In
exercising these functions the Court must not proceed arbitrarily,
but must gain its inspiration from the great principles of the new
international law.

The following two examples may serve to illustrate the correct-
ness of what I have just said. Suppose that the Security Council
of the U.N.O. decided to take measures of coercion against a State
and, with that object, despatched warships, belonging to different
countries—for the U.N.O. has no naval forces of its own. If this
international squadron desired to pass through the territorial
waters of certain States, the latter cannot do anything to impede
its passage, under any pretext, not even if their national laws requi-
red a previous authorization, or other formalities. Here we have
something new, the passage of an international force, which is
surely entitled to pass freely everywhere. If a dispute arising out
of this fact were referred to the Court, it would be quite inadmissible
for it to rule that this international force must comply with the
national legislation of the coastal States.

Coming next to the second example, also of a decisive character :
we are all familiar with the well-established doctrine in international
law of the clause known as rebus sic stantibus, according to which
a State may refuse to execute a treaty if the conditions which
prevailed at the time of signature have substantially changed.
That doctrine is so just that it has begun to find its way into private
law. But the power of the Court to remodel international law is
merely the application in every branch of that law of the doctrine
of the clause rebus sic stantibus ; the principle at the root of it is
the same: it is a principle of social justice.

The Court is therefore confronted with this dilemma: should
it strictly apply the rules of the existing law, even if they are
obsolete and might lead to injustices or to settlements which might
be found unacceptable, or should it review these rules, as has just
been explained ? In my opinion there is only one answer.

IV,

The law of social interdependence does not place law in opposi-
tion to politics, as has been done hitherto; on the contrary, it
admits that there are close relations between ‘them.

Jurists, imbued with traditional law, have regarded international
law as being of a strictly juridical character ; they only consider
what they describe as pure law, to the entire exclusion of politics
as something alien to law. But pure law does not exist : law is the
result of social life and evolves with it ; in other words, it is, toa
large extent, the effect of politics—especially of a collective kind
—as practised by the States. We must therefore beware of

47
INDIVIDUAL OPINION BY JUDGE ALVAREZ 42

considering law and politics as mutually antagonistic. Each of
them should be permeated by the other.

Politics and public opinion exercise, a great influence on the
excercise of the rights of States. Different cases may arise; some
of them have arisen in the present dispute :

A.—A State possesses an unquestionable right vis-à-vis another
State, but is unwilling to exercise it for different political reasons,
perhaps because it wishes to maintain good relations with the said
State.

B.—A State possesses a right vis-à-vis another State, but the
latter disputes it. May it support its right by the use of force ?
And may the other State, for its part, resist by employing force
in its turn?

C.—A State has a right which it is entitled to exercise in the
territory of another State, e.g., the right of passage. May it
support that right by force if it is disputed? And may the other
State, in its turn, resist by force ? -

D.—The rights of two States are in conflict ; this results, toa
large extent, from the individualist régime which admits hardly
any limitations to the rights which it recognizes. How are such
conflicts to be resolved ?

E.—A State does not possess the right to perform certain acts
in the territory of another State, but its vital interests, or the
general interest, impel it to perform these acts, thus violating the
sovereignty of the other State and international law.

F.—A State fears that it may be the victim of aggression by
another State, or entertains a legitimate fear that the latter intends
to prevent it from exercising one of its rights. May it employ the
threat of force, or even force itself, as a precautionary measure, to
prevent this aggression or the violation of its right ?

G.—A State acts in legitimate self-defence.

In all these situations, political considerations will play a very
important part in the attitude of the States concerned. These
States will have to show great regard for public opinion.

The Charter of the U.N.O. (para. 4 of Art. 2) forbids the employ-
ment of force except in case of legitimate self-defence (Art. 51).
Consequently, a State which is in one of the situations mentioned
above—except in those mentioned in paragraphs A and E—must
have recourse, not to force but to the Security Council or to
the International Court of Justice.

Here we see clearly the difference between the old and the new
international law.

It may be observed, incidentally, that in spite of the prohibition
of the use of force in the Charter of the United Nations, it is still
possible, in certain cases, for force to produce juridical effects :
for example, acquisitions made by the victor after a war, the inde-

42
INDIVIDUAL OPINION BY JUDGE ALVAREZ 43

pendence of colonies, the secession of States, such secession being
subsequently recognized by the mother countries or by U.N.O.
I will not dwell longer on this subject, which is so largely of a psycho-
logical character, as it is outside the scope of these observations.

V.

Questions which concern the sovereignty of States deserve special
consideration, for the main issues in the present dispute have
their primary origin in that notion or will affect it.

By sovereingty, we understand the whole body of rights and
attributes which a State possesses jn its territory, to the exclusion
of all other States, and also in its relations with other States.

Sovereignty confers rights upon States and imposes obligations
on them.

These rights are not the same and are not exercised in the same
way in every sphere of internationallaw. I have in mind the four
traditional spheres—terrestrial, maritime, fluvial and lacustrine—
to which must be added three new ones—aerial, polar and floating
(floating islands). The violation of these rights is not of equal
gravity in all these different spheres.

Some jurists have proposed to abolish the notion of the sover-
eignty of States, considering it obsolete. That is an error. This
notion has its foundation in national sentiment and in the psycho-
logy of the peoples, in fact it is very deeply rooted. The constituent
instrument of the International Organization has especially
recognized the sovereignty of States and has endeavoured to bring
it into harmony with the objects of that Organization (No. I of
Art. 2).

This notion has evolved, and we must now adopt a conception
of it which will be in harmony with the new conditions of social
life. We can no longer regard sovereignty as an absolute and
individual right of every State, as used to be done under the old
law founded on the individualist régime, according to which States
were only bound by the rules which they had accepted. To-day,
owing to social interdependence and to the predominance of the
general interest, the States are bound by many rules which have
not been ordered by their will The sovereignty of States has
now become an institution, an international social function of a
psychological character, which has to be exercised in accordance
with the new international law.

VI.

Like sovereignty, the responsibility of States is an ancient con-
ception and holds a very important place in international law. It

43
INDIVIDUAL OPINION BY JUDGE ALVAREZ 44

is a delicate matter, and is a constant subject of controversies,
because it is not regulated by any well-established precepts. That
was very evident at the Codification Conference at The Hague
in 1930.

It is therefore necessary that this question of responsibility
should be more closely defined, in its most essential features, and
that it should even be restated.

In undertaking such a restatement, in regard to the matters at
issue in the present dispute, the Court might be guided by the
following considerations, based on the law of social interdependence:

(1) Every State is bound to preserve in its territory such order
as is indispensable for the accomplishment of its international
obligations : for otherwise its responsibility will be involved.

(2) Every State is bound to exercise proper vigilance in its
territory. This vigilance does not extend to uninhabited areas ;
and it is not of the same nature in the terrestrial part of the terri-
tory as in the maritime, aerial or other parts.

This obligation of vigilance varies with the geographical con-
ditions of the countries and with other circumstances: a State
exercises greater vigilance in certain areas than in others, according
to its interests. Moreover, this vigilance depends on the means
available to a given State. In America this question has become
very important : the United States and many of the Latin countries
are unable to exercise effective vigilance over the whole vast extent
of their coasts. As has been very rightly laid down in Article 25
of the Hague Convention XIII of 1907, a Power is not obliged to
exercise greater vigilance than is consistent with the means at its
disposal.

A State which fails to exercise this vigilance, or is negligent in
its exercise, will find its responsibility involved in case of injury
caused in its territory to other States or to their nationals.

(3) As a consequence of the foregoing, every State is considered
as having known, or as having a duty to have known, of prejudicial
acts committed in parts of its territory where local authorities are
installed ; that is not a presumption, nor is it a hypothesis, it is the
consequence of its sovereignty. If the State alleges that it was
unaware of these acts, particularly if they occurred in circumstances
in which vigilance was unavailing—e.g., by the action of sub-
marines, etc.—it must prove that this was the case, for otherwise
its responsibility is involved.

(4) Every State is bound to take preventive measures to fore-
stall the execution in its territory of criminal or prejudicial acts
to the detriment of other States or of their nationals ; and if such
acts are committed it is bound to punish the offenders.

(5) Every State is bound to elucidate immediately the circum-
stances in which a criminal or prejudicial act was committed in its
territory, and in particular to institute enquiries.

44
INDIVIDUAL OPINION BY JUDGE ALVAREZ 45

(6) The State is bound to give immediate information to coun-
tries that are concerned regarding the existence in its territory of
dangers, resulting from the action of other States, that have been
brought to its knowledge, and which might cause injury to the
said countries ; if it fails to do so it becomes guilty of complicity.

There are at present in international law three notions of major
importance, which are quite distinct but have points in common
and apt to be confused with one another, as they all relate to
damage suffered by a State generally in the territory of another
State owing to the negligence of the latter, for which compensation
is claimed. These three notions are international delinquencies,
prejudicial acts and unlawful acts.

The characteristics of an tnternational delinquency are that it is
an act contrary to the sentiments of humanity. In consequence
of the demands of the juridical consciousness of the peopies, there
is now a tendency to introduce the notion of delinquency as a
fundamental precept of international law.

The following acts are to be considered as international delin-
quencies :

(a) acts contrary to the sentiments of humanity committed by
a State in its territory, even with the object of defending its security
and its vital interests ; for instance, the laying of submarine mines
without notifying the countries concerned :

(b) acts contrary to the sentiments of” humanity committed
bv a State, and causing damage in the territory of another State
with the latter’s consent. The latter State is considered as an
accomplice ;

(c) acts contrary to the sentiments of humanity committed in
the territory of a State by another country, without the consent
of the first named State but of which that State knew, or had the
duty of knowing, and which resulted in damage to a third State.
Such knowledge does not suffice to constitute a delinquency :
that term would only be applicable if the State had failed to
notify the countries concerned of the act in question.

A prejudicial act is one which causes prejudice to a State or to
its nationals, but which does so by means of acts not constituting
an international delinquency, e.g., as a consequence of an insurrec-
tion, civil war, etc. This act does not involve the responsibility
of the State in whose territory it was committed, unless the latter
State failed to take the necessary action to prevent its execution
or to punish the offenders.

An unlawful act is one which disregards or violates the rights
of a State, or which is contrary to international law, to a treaty,
etc. : e.g., the violation of frontiers, the non-execution of a conven-
tion, etc. The responsibility of the State which committed it
varies according to the nature of the act.

Special attention must be drawn to five categories of unlawful
acts, or acts contrary to international law, which are related to the

45
INDIVIDUAL OPINION BY JUDGE ALVAREZ 46

present dispute: intervention, pressure or threat of force, demon-
stration of force, with a view to intimidation, violation of sovereignty,
and misuse of right to which I will return later.

The responsibility of a State may be limited. It may also be
attenuated by certain circumstances, e.g., by the fact that the
State was acting in the general interest, or that it took all proper
precautions to prevent other States or their nationals from suffering
injury in its territory. But in the case of international delinquency
there cannot be extenuating circumstances.

In the preceding examples we see clearly the difference between
the former individualistic law and the new law of social inter-
dependence.

VII.

The passage of the merchant ships or warships of a State through
the territorial waters of another State, or through straits situated
therein and affording communication between two areas of open
sea, is a matter of high importance. We are concerned only
with passage in time of peace, for in regard to passage in war time
there must be special rules adapted to the new juridical status
of war.

In the present dispute, the Parties have admitted, in conformity
with current doctrine, that the passage of the merchant ships of
one State through the territorial waters of another State, including
the waters of straits uniting two portions of open sea, is free. But
the question whether the same rule applied to the passage of
warships was keenly debated: the Albanian Government’s Agent
maintained that the coastal States might regulate the passage of
these ships, a view which was contested by the Agent for the United
Kingdom.

The Atlantic Charter of 1941 laid down the freedom of the seas
and oceans as a fundamental principle. On January ist, 1942, the
united nations signed a Declaration in which they accepted the
principle. Article 3 of the Charter of the United Nations alludes
to that Declaration. Public opinion, also, is favourable to the
freedom of the seas ; it may therefore be said to form part of the
new international law.

Consequently, it may be accepted that, to-day, the passage
through the territorial sea of a State, or through straits situated
therein, and also through straits of an international character, is
not a simple tolerance but is a right possessed by merchant ships
belonging to other States. For these ships are discharging a peace-
ful mission and are contributing to the development of good rela-
tions between peoples.

The position is not the same in the case of warships. As war
has been outlawed henceforward, the mission of these ships can
only be to ensure the legitimate defence of the countries to which

46
INDIVIDUAL OPINION BY JUDGE ALVAREZ 47

they belong. Therefore, although they may effect an innocent
passage through straits forming an international highway between
two free seas, in other cases the coastal States are entitled to
regulate the passage, especially with a view to the protection
of their own security or interests, but they are not entitled to
forbid it. .

Warships only enjoy an unrestricted right of passage when they
are engaged in an international mission assigned to them by the
United Nations, as was stated above.

VIII.

In connexion with the passage of the British warships through
the Albanian territorial waters on October 22nd, 1946, and on
November 12-13th of that year, the subjects of intervention, demon-
strations of force with a view to intimidation, violation of sover-
eignty, etc., were debated at some length, and it seemed at times
that these notions were confused with one another.

The intervention of a State in the internal or external affairs of
another—i.e., action taken by a State with a view to compelling
another State to do, or to refrain from doing, certain things—has
long been condemned. It is expressly forbidden by the Charter of
the United Nations. The same applies to other acts of force, and
even to a threat of force.

The Agent for the United Kingdom contended that the mine-
sweeping operation known as ‘‘Retail’’, undertaken by the British
ships in the Corfu Strait, was a justifiable act of self-help. That
is not correct ; the operation was in fact a violation of Albanian
sovereignty.

The Court must reaffirm, as often as the occasion arises, that
intervention and all other kinds of forceable action are not permis-
sible, in any form or on any pretext, in relations between States ;
but the Court may excuse such acts in exceptional circumstances.

IX.

Formerly, the misuse of a right had no place in law. Anyone
could exercise his rights to their fullest extent, even if the effect
was prejudicial to others ; in such cases there was no duty to make
reparation.

That is no longer the case: some civil codes, especially those of
most recent dates, expressly forbid the misuse of right in private
relations. The German Civil Code lays down in Article 226 : ‘The
exercise of a right is forbidden when it can have no other object
than to cause injury to others.’’ And the Swiss Civil Code, in
Article 2 of the preliminary chapter, declares : ‘‘Everyone is bound
to exercise his rights and to discharge his obligations according to

47
INDIVIDUAL OPINION BY JUDGE ALVAREZ 48

the rules of good faith. The manifest misuse of a right is not
protected by the law.”

I consider that in virtue of the law of social interdependence this
condemnation of the misuse of a right should be transported into
international law. For in that law the unlimited exercise of a right
by a State, as a consequence of its absolute sovereignty, may
sometimes cause disturbances or even conflicts which are a danger
to peace. Clashes of rights and interests are causes of social unrest
and even of wars.

In this matter there are two questions to be determined : (a) when
is there a misuse of a right ; and (6) what should be the penalty ?
In regard to the former point, the facts must be evaluated in any
given case ; and in regard to the penalty, this may consist, accord-
ing to the circumstances, of an apology, a rebuke or even compens-
ation for the injury caused.

The misuse of a right—in the same way as responsibility—admits
of extenuating circumstances, for instance, if the misuse of the
right was committed for the general advantage, etc.

(Signed) ALEJANDRO ALVAREZ.

48
